UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7699



DARRYL ORVETT PAYNE-BEY,

                                              Plaintiff - Appellant,

          versus


OFFICER SWIGER, Sergeant; OFFICER LEWIS, Hear-
ing Officer; L. W. HUFFMAN, Regional Director,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-00-806-2)


Submitted:   April 12, 2001                 Decided:   April 17, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Payne-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darryl Payne-Bey appeals the district court’s order dismissing

as frivolous his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Payne-Bey v. Swiger, No. CA-00-806-2 (E.D. Va.

Nov. 2, 2000).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2